             Case 2:20-cv-01691-CB Document 6 Filed 12/02/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


ABNER PALENCIA,                               )
                                              )
                       Plaintiff,             )       Civil Action No. 20-1691
                                              )
        v.                                    )       Judge Cathy Bissoon
                                              )
NORTH POINT VETERANS                          )
PROGRAM-TURNING POINT,                        )
                                              )
                       Defendant.             )



                                              ORDER

        Plaintiff’s Complaint will be dismissed for lack of subject matter jurisdiction, without

prejudice to the filing of an amended complaint.

        This Court owes a duty to raise, sua sponte, matters regarding the existence of subject

matter jurisdiction. Huber v. Taylor, 532 F.3d 237, 249 (3d Cir. 2008). In this case, Plaintiff’s

pro se Complaint alleges federal question jurisdiction, citing 18 U.S.C. § 1512. See Compl.

(Doc. 1) at 3. The sum-total of Plaintiff’s factual averments are as follows:

        [Defendant] failed to provide protection and report to the local authorities
        immediately concerning my being harassed, resulting in my stay in psychiatric
        care, losing access to work, schooling, family and being relocated, as well as
        triggering suicidal relapse. . . . Staff of the program [were] aware of my violation
        yet consulted with Veterans Affairs personnel and not local authorities, delaying
        my access to care (mental) as well as safety (physical).


Id. at 4.

        18 U.S.C. § 1512 is a criminal statute that does not create a private cause of action.

Thomas v. Franklin, 2019 WL 1281174, *2 (M.D. Fla. Mar. 20, 2019); Kalika, LLC v. Boston &
           Case 2:20-cv-01691-CB Document 6 Filed 12/02/20 Page 2 of 2




Maine Corp., 2019 WL 1276099, *2 (D. Mass. Mar. 20, 2019). Otherwise, there is no apparent

basis for exercising federal question jurisdiction on the facts alleged.

       The case, therefore, must be dismissed. Given the Court of Appeals for the Third

Circuit’s recognition, however, that a plaintiff should be afforded notice and an opportunity to

respond before a case is dismissed with prejudice for lack of subject matter jurisdiction,

the Court will allow Plaintiff to file an amended complaint.

       Should Plaintiff wish to file an amended complaint, he must do so by December 21,

2020. If Plaintiff does not timely file an amended complaint, identifying a valid jurisdictional

basis for proceeding, the Court will convert the dismissal to one with prejudice. Finally, Plaintiff

must make last, best efforts in these regards, because further opportunity for amendment will not

be afforded.

       IT IS SO ORDERED.



December 2, 2020                                      s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge
cc (via First-Class U.S. Mail):

Abner Palencia
PRRTP-Building 69/122B-A
1010 Delafield Road
Pittsburgh, PA 15215




                                                  2
